     Case 3:20-cv-00231-L Document 21 Filed 07/23/20                   Page 1 of 8 PageID 93



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

TERRY HANNA,                                       §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §            Civil Action No. 3:20-CV-231-L
                                                   §
IVY FUNDING COMPANY, LLC and                       §
BLAKE’S RECOVERY, LLC,                             §
                                                   §
                Defendants.                        §

                             MEMORANDUM OPINION AND ORDER

        Before the court is Defendant Ivy Funding Company, LLC’s (“Ivy Funding” or “IFC”)

Motion to Compel Arbitration and Dismiss or, Alternatively, Stay Case (“Motion”) (Doc. 15), filed

March 26, 2020. In response, Plaintiff Terry Hanna (“Plaintiff” or “Hanna”) filed a Notice of Non-

Opposition and Request to Stay Proceedings Pending Arbitration (Doc. 18), to which Ivy Funding

replied on April 17, 2020. Subsequently, on April 20, 2020, Plaintiff and both Defendants filed a

Joint Proposed Scheduling Order (Doc. 20), which clarifies Plaintiff and Defendants’ respective

positions, including the position of Defendant Blake’s Recovery, LLC (“Blake’s Recovery”),

regarding Ivy Funding’s and Plaintiff’s requests for relief. After considering Ivy Funding’s Motion,

Plaintiff’s response and request to stay the case pending arbitration, Ivy Funding’s reply, the Joint

Proposed Scheduling Order, pleadings, and applicable law, the court: (1) grants Ivy Funding’s

Motion (Doc. 15) with respect to its unopposed request to compel arbitration of Plaintiff’s claims

against it and its request to dismiss with prejudice these arbitrable claims; and (2) grants Plaintiff’s

Request to Stay Proceedings Pending Arbitration (Doc. 18) to the extent that the proceedings in this

case with respect to his claims against Blake’s Recovery are stayed pending resolution of the

Memorandum Opinion and Order - Page 1
     Case 3:20-cv-00231-L Document 21 Filed 07/23/20                   Page 2 of 8 PageID 94



arbitration against Ivy Funding, and the court administratively closes this action regarding these

particular claims. All other relief requested by Plaintiff and Ivy Funding is denied.

I.      Factual and Procedural Background

        Hanna brought this action against Ivy Funding and Blake’s Recovery on January 21, 2020,

asserting causes of action for assault and alleged violations of the Federal Debt Collection Practices

Act, the Texas Debt Collect Act, and section 9.609 of the Texas Business and Commerce Code.

Hanna’s claims arise from Blake’s Recovery’s repossession of his truck on September 6, 2019, at

approximately 10:30 p.m. According to Hanna’s Complaint, he obtained a loan from Ivy Funding

and executed a loan agreement (the “Contract”) that provided Ivy Funding with a security interest

in his 1999 Ford F350 truck, and Blake’s Recovery was hired by Ivy Funding to repossess the

vehicle. Hanna alleges that the repossession of his truck was unlawful because it involved a breach

of the peace, that is, a physical altercation between him and an employee of Blake’s Recovery. In

addition, Hanna alleges that Ivy Funding and Blake’s Recovery had no right to enforce the security

interest in his vehicle under the Contract with Ivy Funding because he paid off his loan on the same

date his vehicle was repossessed.

        On March 26, 2020, Ivy Funding filed its Motion, seeking to compel arbitration. Although

Ivy Funding requests that the court compel arbitration of Plaintiff’s claims against it, it also suggests

that all of the claims asserted by Plaintiff in this action, including those against Blake’s Recovery,

are arbitrable given the broad language in the arbitration provision included in the Contract between

it and Plaintiff. Based on this reasoning, Ivy Funding also appears to contend in its Motion that

dismissal of this action in its entirety and all of the claims asserted by Plaintiff in this action is

appropriate, or, at a minimum, that the claims against it should be dismissed. Alternatively, Ivy


Memorandum Opinion and Order - Page 2
     Case 3:20-cv-00231-L Document 21 Filed 07/23/20                             Page 3 of 8 PageID 95



Funding requests that the action be stayed pending arbitration, but it does not specify whether the

action against it or only Blake’s Recovery should be stayed.

         On April 3, 2020, Plaintiff filed a one-paragraph response to Ivy Funding’s Motion. Plaintiff

indicates that he is not opposed to arbitration, but he does not explain whether his nonopposition

applies only to his claims against Ivy Funding or to his claims against both Defendants. Plaintiff’s

response also includes a request, pursuant to section 3 of the Federal Arbitration Act (“FAA”), to

stay this action pending resolution of arbitration.                 Based on Midwest Mech. Contractors,

Incorporated v. Commonwealth Construction Company, 801 F.2d 748, 751 (5th Cir. 1986), Plaintiff

contends that, “[i]f the issues in a case are within the reach of the [arbitration] agreement, the district

court has no discretion under section 3 to deny the stay.” Pl.’s Resp. 1.* Plaintiff, therefore,

contends that this action should be stayed pending arbitration rather than dismissed.

         Ivy Funding filed a reply in support of its Motion on April 17, 2020. In its reply, Ivy

Funding focuses only on its request to compel arbitration of Plaintiff’s claims against it without

addressing its original argument that all of Plaintiff’s claims are arbitrable. In addition, although

Ivy Funding did not distinguish between staying Plaintiff’s claims against it and Blake’s Recovery

in its Motion, it indicates in its reply that it is opposed to Plaintiff’s request to stay this case in its

entirety.

         Neither Ivy Funding’s Motion nor the motion to stay included in Plaintiff’s response include

a certificate of conference as required by this district’s Local Civil Rules, and Blake’s Recovery did

not file a response to either motion, so it was unclear from these filings whether Blake’s Recovery,

which is represented by separate counsel, opposed or agreed with the relief sought by Ivy Funding

        *
          Plaintiff also cites a Texas case for support; however, the issue of whether a stay is required under the FAA
pending arbitration is governed by federal law, not state law.

Memorandum Opinion and Order - Page 3
      Case 3:20-cv-00231-L Document 21 Filed 07/23/20                  Page 4 of 8 PageID 96



or Plaintiff. On April 20, 2020, however, the parties filed a Joint Proposed Scheduling Order, which

clarifies that Blake’s Recovery “does not join in IFC’s motion to compel or in Plaintiff’s

non-opposition,” and “Blake’s Recovery does not oppose IFC’s dismissal from this action in light

of the arbitration agreement, but does oppose a stay of this action as to Blake’s Recovery.” Joint

Proposed Scheduling Order 2. Ivy Funding also reiterates in the Joint Proposed Scheduling Order,

without reference to Blake’s Recovery, as it did in its reply, that its Motion seeks to compel

arbitration and dismissal of the claims against it.

II.     Analysis

        A.      All of Plaintiff’s Claims Against IFC are Arbitrable.

        As Ivy Funding and Plaintiff agree that all of Plaintiff’s claims against Ivy Funding are

governed by the arbitration clause in their Contract and the FAA, the court need not engage in an

extensive analysis to determine whether these claims are arbitrable. It, nevertheless, notes that it

agrees, after review of Plaintiff’s Complaint and the Contract, that all claims asserted by Hanna

against Ivy Funding in this action are arbitrable. The court, therefore, grants Ivy Funding’s Motion

to the extent it seeks to compel arbitration of these claims.

        Further, as all of Plaintiff’s claims against Ivy Funding are arbitrable, the court determines

that dismissal of these claims is appropriate. Section 3 of the FAA, 9 U.S.C. §§ 1-16, provides for

a stay pending arbitration, but the Fifth Circuit has held that, when all claims are subject to

arbitration, the district court, in its discretion, may dismiss the action with prejudice. Alford v. Dean

Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992) (citations omitted). The court in Alford

reasoned that dismissal, rather than a stay, was appropriate when “[a]ny post-arbitration remedies

sought by the parties will not entail renewed consideration and adjudication of the merits of the


Memorandum Opinion and Order - Page 4
    Case 3:20-cv-00231-L Document 21 Filed 07/23/20                   Page 5 of 8 PageID 97



controversy but would be circumscribed to a judicial review of the arbitrator’s award in the limited

manner prescribed by law.” Id. (citation and internal quotations marks omitted).

       The same reasoning applies here because all of Plaintiff’s claims against Ivy Funding are

subject to arbitration. As a result, retaining jurisdiction over Ivy Funding and the claims against it

serves no purpose, as Plaintiff’s and Ivy Funding’s post-arbitration remedies will be limited to

judicial review of the arbitrator’s award based on the grounds set forth in the FAA. See id.; see also

Deosaran v. Ace Cash Express, Inc., 4:16-CV-00919-O-BP, 2017 WL 1318568, at *3 (N.D. Tex.

Mar. 23, 2017), report and recommendation adopted, 4:16-CV-00919-O-BP, 2017 WL 1296453

(N.D. Tex. Apr. 7, 2017) (dismissing with prejudice all arbitrable claims against one defendant while

staying claims against the remaining defendant based on the reasoning in Alford). Accordingly, the

court grants Ivy Funding’s request to dismiss with prejudice, rather than stay, all of Plaintiff’s

claims against it. For the same reason, Plaintiff’s request to stay this action with respect to his

claims against Ivy Funding is denied.

       B.      Staying Plaintiff’s Remaining Claims Against Blake’s Recovery is Appropriate.

       As noted, Plaintiff requests that his claims against Blake’s Recovery be stayed pending

arbitration of his claims against Ivy Funding, whereas Blake’s Recovery opposes arbitration and a

stay of the proceedings in this case with respect to the claims asserted against it. Plaintiff and

Blake’s Recovery, however, do not address whether Plaintiff’s claims against Blake’s Recovery are

governed by the arbitration clause in the Contract or FAA. As Plaintiff relies on section 3 of the

FAA to support his requested stay, and the issue of whether to stay arbitrable and nonarbitrable

claims under section 3 of the FAA differs, the court addresses first whether Plaintiff’s claims against

Blake’s Recovery are arbitrable.


Memorandum Opinion and Order - Page 5
    Case 3:20-cv-00231-L Document 21 Filed 07/23/20                   Page 6 of 8 PageID 98



       In determining whether claims are arbitrable, the court considers: “(1) whether there is a

valid agreement to arbitrate between the parties; and (2) whether the dispute in question falls within

the scope of that arbitration agreement.” Tittle v. Enron Corp., 463 F.3d 410, 418 (5th Cir. 2006)

(citation omitted)). The Contract between Hanna and Ivy Funding includes an arbitration clause.

Blake’s Recovery is not a signatory to that Contract. The arbitration clause, nevertheless, states that

all disputes between Hanna, as “Borrower,” and Ivy Funding, as “Lender,” including disputes

involving “Related Parties” that are affiliates of the Lender and other persons or companies that are

involved in a dispute by Hanna against the Lender “(like a repossession company),” are subject to

mandatory arbitration under the FAA. IFC’s Mot., Ex. 1-A at 4-5. The arbitration clause, however,

goes on to state that it is not binding on Related Parties, and, while Related Parties can compel

Hanna to arbitrate disputes governed by the Contract, Hanna cannot compel Related Parties to

arbitrate. Id. at 5. Specifically, with respect to what the arbitration clause covers, the arbitration

clause states as follows:

       This Clause covers Lender and me [Hanna as Borrower]. The Clause also applies if
       [I] have a dispute with a Related Party related in some way to my application, this
       Note, the Loan, the Vehicle, or my dealings with the Lender. Related Parties are not
       bound by this Clause. I may not compel a Related Party to arbitration. A Related
       Party may compel me to arbitrate Disputes covered by this Clause.

Id. at 5. Given this contractual language, the circumstances surrounding the dispute giving rise to

this lawsuit and Plaintiff’s claims against Blake’s Recovery, and Blake’s Recovery’s opposition to

arbitration, the court determines that Plaintiff’s claims against Blake’s Recovery are not arbitrable

even though Blake’s Recovery could have compelled arbitration of the claims against it as a Related

Party under the Contract, despite it not being a signatory.




Memorandum Opinion and Order - Page 6
       Case 3:20-cv-00231-L Document 21 Filed 07/23/20                Page 7 of 8 PageID 99



         In a case involving arbitrable and nonarbitrable claims, courts consider the similarity of

operative facts between such claims; the inseparability of the claims; and the potential effect of

litigation on the arbitration in determining whether a stay of nonarbitrable claims should be granted

under section 3 of the FAA. See Waste Mgmt., Inc. v. Residuos Industriales Multiquim, S.A. de C.V.,

372 F.3d 339, 344-45 (5th Cir. 2004); Harvey v. Joyce, 199 F.3d 790, 795-96 (5th Cir. 2000). In

this case, Ivy Funding’s potential liability derives in part from Blake Recovery’s conduct and

resolution of the claims against Blake’s Recovery; the claims asserted against Ivy Funding are based

on the same operative facts surrounding the repossession of Hanna’s vehicle; and those facts are

inherently inseparable from the claims against Ivy Funding. Consequently, allowing the litigation

of Plaintiff’s claims against Blake’s Recovery in this case could adversely affect the arbitration of

Plaintiff’s claims against Ivy Funding and make the arbitration proceeding “both redundant and

meaningless; in effect, thwarting the federal policy in favor of arbitration.” Id. (citation omitted).

The court, therefore, grants Plaintiff’s request to stay this action with respect to his nonarbitrable

claims against Blake’s Recovery pending resolution of the arbitration against Ivy Funding.

III.     Conclusion

         For the reasons explained, the court grants Ivy Funding’s Motion to compel arbitration of

all of Plaintiff’s claims against it and its request to dismiss with prejudice, rather than stay, these

arbitrable claims. Accordingly, Plaintiff and Ivy Funding shall arbitrate all claims and disputes

between them in accordance with the arbitration provision in their Contract, and all claims against

Ivy Funding in this action are dismissed with prejudice. All other relief requested by Ivy Funding

is denied. As no claims remain against Ivy Funding, the court expressly determines, pursuant to

Federal Rule of Civil Procedure 54(b), that there is no just reason to delay the entry of final


Memorandum Opinion and Order - Page 7
   Case 3:20-cv-00231-L Document 21 Filed 07/23/20                  Page 8 of 8 PageID 100



judgment with respect to Ivy Funding and Hanna. The court, therefore, directs the clerk of the court

to enter a final judgment as to Ivy Funding and Hanna pursuant to Rule 54(b).

       Further, the court grants Plaintiff’s Request to Stay Proceedings Pending Arbitration (Doc.

18) with respect to his remaining nonarbitrable claims against Blake’s Recovery in so far as the

proceedings in this case as to Plaintiff’s claims against Blake’s Recovery; and the court

administratively closes this portion of the action for statistical purposes to prevent it from aging.

Accordingly, the United States District Clerk is instructed to submit JS-6 form to the

Administrative Office, thereby removing this case from the statistical records. Nothing in this order

shall be considered a dismissal or disposition of this case, and, should further proceedings in it

become necessary or desirable, Plaintiff or Blake’s Recovery may file a motion to reopen the case

to initiate such further proceedings, or the court may take such action sua sponte. All other relief

requested by Plaintiff is denied.

       It is so ordered this 23rd day of July, 2020.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Memorandum Opinion and Order - Page 8
